FRANK, Judge.
Melissa Sue Easley has appealed from her convictions and sentences for first degree murder and attempted first degree murder. Her attack on her conviction has no merit. The court did err, however, in imposing consecutive minimum mandatory sentences. A minimum mandatory sentence contained in an enhancement statute such as section 775.087(2), Florida Statutes (1995), for use of a firearm, cannot be imposed consecutively to the statutorily required twenty-five-year minimum mandatory for the first degree murder conviction. Boler v. State, 678 So.2d 319 (Fla.1996). On remand, then, the court , must correct the sentences to reflect that the minimiun mandatory portions of the sentences are concurrent.
Affirmed in part; reversed in part; and remanded.
DANAHY, A.C.J., and WHATLEY, J., concur.